             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 1 of 35




 1   Heather S. Nyong’o (CA SBN 222202)
     heather.nyongo@wilmerhale.com
 2   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 3
     1 Front Street, Suite 3500
 4   San Francisco, California 94111
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6
     Thomas Mueller (pro hac vice)
 7   thomas.mueller@wilmerhale.com
     WILMER CUTLER PICKERING
 8   HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
 9   Washington, DC 20006
     Telephone: (202) 663-6000
10
     Facsimile: (202) 663-6363
11
     Counsel for Defendants ELNA Co., Ltd. and
12   ELNA America, Inc.
13
     [Additional Counsel Listed on Signature Page]
14

15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO DIVISION

17    IN RE CAPACITORS ANTITRUST                      Case No. 14-cv-03264-JD
      LITIGATION                                      MDL No. 2801
18
      This Document Relates to:                       DEFENDANTS’ TRIAL BRIEF
19

20    Direct Purchaser Plaintiffs Action, 14-cv-
      03264-JD
21

22

23

24

25

26
27

28


                                  DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
               Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 2 of 35




 1                                               TABLE OF CONTENTS

 2   DEFENDANTS’ JOINT TRIAL BRIEF ........................................................................................ 1
 3      I.    EXISTENCE OF THE ALLEGED CONSPIRACY .......................................................... 2
        II. KNOWING PARTICIPATION IN THE ALLEGED CONSPIRACY .............................. 5
 4
        III. EFFECT ON IMPORT COMMERCE ............................................................................... 5
 5
        IV. INJURY AND DAMAGES ................................................................................................ 6
 6   AVX’S SUPPLEMENTAL TRIAL BRIEF ................................................................................... 9
 7   SHINYEI’S SUPPLEMENTAL TRIAL BRIEF .......................................................................... 12
     TAITSU’S SUPPLEMENTAL TRIAL BRIEF............................................................................ 15
 8
     NCC’S SUPPLEMENTAL TRIAL BRIEF.................................................................................. 18
 9   UCC’S SUPPLEMENTAL TRIAL BRIEF.................................................................................. 21
10   HOLY STONE DEFENDANTS’ SUPPLEMENTAL TRIAL BRIEF ........................................ 24

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                             ii
                                          DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
              Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 3 of 35




 1                                  DEFENDANTS’ JOINT TRIAL BRIEF

 2           The Direct Purchaser Plaintiffs (“DPPs”) allege a vast conspiracy. In particular, DPPs

 3   claim that more than two dozen Japanese, Taiwanese, and American manufacturers of aluminum,

 4   tantalum, and/or film capacitors “conspired by directly and indirectly communicating with each

 5   other to implement and effectuate an overarching scheme to control and set the prices of their

 6   aluminum, tantalum and film capacitors sold to United States purchasers and purchasers

 7   worldwide” from January 1, 2002 until December 31, 2013. DPPs’ Third Amended Complaint,

 8   14-cv-3264, ECF No. 1831 (“Complaint”), ¶ 13. The seven Defendant families1 that remain in

 9   this case deny the existence of the conspiracy alleged in the Complaint, that they knowingly

10   participated in any such conspiracy, or that it caused the harm alleged.

11           DPPs bring one claim for price fixing in violation of Section 1 of the Sherman Act (15

12   U.S.C. § 1). To prevail at trial, DPPs must prove, as to each specific Defendant, each of the

13   following elements by a preponderance of the evidence:

14           1. The existence of the conspiracy alleged by DPPs among or between competitors to

15               fix the prices of aluminum, tantalum, and film capacitors;

16           2. That each Defendant knowingly—that is, voluntarily and intentionally—became part

17               of that conspiracy;

18           3. That the alleged conspiracy occurred in or affected interstate or import commerce;

19               and

20           4. That the conspiracy caused all, or nearly all, DPPs to pay more for aluminum,

21               tantalum, and/or film capacitors billed to or shipped to the United States than they

22               otherwise would have.

23   See Defendants’ Proposal for Disputed Final Jury Instruction No. 21: Overview of Antitrust

24   Claims (citing ABA Model Jury Instructions in Civil Antitrust Cases, Ch. 1 Instr. 2 and Ch. 2

25

26   1
      The remaining Defendants are AVX Corporation, the ELNA entities (Defendants Elna Co., Ltd. and Elna America,
27   Inc.), the Holy Stone entities (Holy Stone Enterprise Co, Ltd., Holystone International, Milestone Global
     Technology, Inc., and Vishay Polytech Co., Ltd.), Matsuo Electric Co., Ltd., NCC/UCC (Nippon Chemi-Con
     Corporation and United Chemi-Con, Inc.), the Shinyei entities (Shinyei Kaisha, Shinyei Technology Co., Ltd.,
28
     Shinyei Capacitor Co., Ltd. and Shinyei Corporation of America), and the Taitsu entities (Taitsu Corporation and
     Taitsu America, Inc.).
                                                        1
                                       DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 4 of 35




 1   Instr. 1 (2016); Complaint). At trial, however, the evidence will fall far short of establishing

 2   what DPPs have pleaded in their Complaint, DPPs will fail to meet their burden of proving each

 3   of these elements of the offense, and based on the evidence the jury will return a verdict of not

 4   liable as to each Defendant.

 5   I.     EXISTENCE OF THE ALLEGED CONSPIRACY

 6          The Complaint alleges the existence of an “overarching” conspiracy with broad

 7   membership, a far-reaching objective, and a long and uninterrupted duration spanning over a

 8   decade. Complaint ¶ 13. The evidence at trial will not establish the existence of the conspiracy

 9   alleged in the Complaint. No percipient witness—even those cooperating with DPPs—will

10   testify that such a broad conspiracy existed. No document provides direct (or even

11   circumstantial) evidence of such a broad conspiracy. And the testimony of DPPs’ experts will

12   not remedy the failure of proof.

13          To be sure, four of the Defendants entered plea agreements with the Department of

14   Justice (“DOJ”) admitting to having fixed prices of “certain electrolytic capacitors.” See, e.g.,

15   United States v. Elna, 16-cr-365 (N.D. Cal.), ECF No. 40 (“Plea Agreement”), ¶ 4 (emphasis

16   added). But as DOJ made clear to this Court, the “affected volume of commerce was not as

17   broad as all U.S. sales,” id., ECF No. 65 (“DOJ Restitution Memo”), at 3 (emphasis added), and

18   the plea agreements themselves do not support—and in fact specifically refute—DPPs’ broad

19   conspiracy theory. Compare Complaint, ¶ 12 (“Defendants further agreed to collusively set

20   prices for all the Capacitors they produce”) (emphasis added) with U.S. v. Holy Stone Holdings

21   Co., Ltd., 16-cr-366, ECF No. 16 (N.D. Cal. Aug. 8, 2017) (DOJ Sentencing Memo), at 4 (“Holy

22   Stone’s volume of affected commerce is based entirely on sales to the one United States

23   customer for which Holy Stone Japan was responsible for negotiating prices”). And in any

24   event, most of the Defendants and other alleged co-conspirators were not charged by, and did not

25   enter plea agreements with, DOJ. In other words, the plea agreements will not satisfy DPPs’

26   burden of proving the existence of the overarching conspiracy they have alleged.
27

28

                                                   2
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 5 of 35




 1          Drilling down on DPPs’ allegations, there are numerous specific aspects of the broadly-

 2   constructed conspiracy alleged in the Complaint that are unsupported by the evidence. For

 3   example:

 4          Overarching Nature. While the Complaint alleges that there was an “overarching

 5   agreement to fix, raise, maintain, and/or stabilize prices” of aluminum, tantalum, and film

 6   capacitors, Complaint ¶ 7, no witness has testified at deposition to the existence of a single,

 7   overarching agreement. Nor do the notes of industry meetings—the centerpiece of DPPs’ case—

 8   evidence a global agreement. Indeed, these notes do not identify any specific prices in the

 9   United States that were agreed to or fixed. Rather, they focus on Asia and speak in generalities

10   about worldwide demand and price trends. Aside from the conclusory testimony of DPPs’

11   experts, there is simply no evidence of the alleged overarching agreement.

12          Membership. DPPs claim that the alleged overarching agreement was entered into by

13   more than two dozen Japanese, Taiwanese, and American manufacturers of “aluminum,

14   tantalum, and film capacitors” who “sell mutually interchangeable commoditized products.”

15   Complaint ¶ 1, 7; see also id. ¶¶ 32-101, 103 (naming Defendants and alleged co-conspirators).

16   To the contrary, the evidence at trial will show that many of these companies—including AVX,

17   KEMET, Shinyei, Taitsu, Nissei, Nitsuko, Okaya, Shizuki, Soshin, United-Chemi Con, ELNA

18   America, Inc., Holy Stone Enterprise Co, Ltd., and Milestone Global Technology, Inc.—never

19   attended even one of the Asian industry meetings concerning electrolytic capacitors that DPPs

20   claim were the lynchpin of (and mechanism for effectuating) the agreement. Moreover, experts

21   and lay witnesses will testify that film capacitors represent a completely different market than

22   aluminum and tantalum capacitors, belying the notion of a conspiracy encompassing both, and

23   that DPPs grossly overstate the interchangeability of aluminum, tantalum, and film capacitors, as

24   well as the interchangeability of capacitors within any one of these categories. In fact, the

25   evidence will show just the opposite—electrolytic and film capacitors are not interchangeable

26   and cannot be substituted for each other in most product applications. The evidence will further
27   show that Defendants sold thousands of different types of capacitors, most of which were non-

28   commoditized (or even bespoke) products not susceptible to price fixing. In other words, DPPs

                                                   3
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
              Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 6 of 35




 1   allege a conspiracy with a membership that makes no sense, was in no way workable, and has no

 2   support in the evidence.

 3          Object. The Complaint alleges that the object of the alleged overarching conspiracy was

 4   for the participants to “set prices for all the Capacitors they produce.” Complaint ¶ 12 (emphasis

 5   added). Again, no witness has testified at deposition that there was an agreement to fix the price

 6   of all capacitors, and no documentary evidence supports this allegation. As noted above, certain

 7   Defendants entered plea agreements with DOJ admitting to having fixed prices of “certain

 8   electrolytic capacitors.” See Plea Agreement at ¶ 4 (emphasis added). But as DOJ told this

 9   Court, the “affected volume of commerce was not as broad as all U.S. sales.” DOJ Restitution

10   Memo at 3 (emphasis added). As importantly, most of the Defendants were not charged by, and

11   did not enter plea agreements with, DOJ. The plea agreements, by their own terms, do not

12   support—and in fact refute—DPPs’ claim of a conspiracy to fix the price of “all” capacitors.

13   Finally, as noted above, it makes no sense for manufacturers of aluminum, tantalum, and film

14   capacitors to agree to fix the price of “all” of their capacitors given that they operated in

15   completely different markets and sold many products that were not interchangeable. Even DPPs’

16   own damages expert performed separate calculations for each dielectric, and their proffered

17   capacitors industry expert acknowledged that there are 14 factors that bear on whether capacitors

18   are interchangeable. In short, the object of the conspiracy alleged by DPPs in the Complaint

19   makes no sense as a factual matter.

20          Duration. DPPs claim the conspiracy alleged in the Complaint began “at least as early

21   as January 1, 2002” and continued uninterrupted for the next twelve years. Complaint ¶ 1.

22   Again, there is no evidence to support this broad allegation. To the contrary, the plea agreements

23   set forth different timeframes and describe the sporadic nature of the pleading Defendants’

24   conduct. See Plea Agreement at ¶ 4 (ELNA “at times engaged in discussions and attended

25   meetings,” and “[d]uring certain … discussions and meetings” agreed to fix prices (emphasis

26   added)). And again there is no evidence of any participation, for any duration of time, for the
27   non-pleading Defendants.

28

                                                    4
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
               Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 7 of 35




 1            These points and others refute DPPs’ claim of a global, overarching conspiracy to fix the

 2   price of all capacitors everywhere for more than a decade.

 3   II.      KNOWING PARTICIPATION IN THE ALLEGED CONSPIRACY

 4            DPPs must prove that each Defendant knowingly—that is, voluntarily and

 5   intentionally—became part of the conspiracy that DPPs have alleged in this case. They cannot.

 6   Numerous Defendants and alleged co-conspirators never attended or were even aware of the

 7   alleged conspiratorial meetings. No witness from a film-only Defendant will testify that they

 8   knowingly joined a conspiracy to set the price of aluminum and tantalum (i.e., electrolytic)

 9   capacitors, that they attended the alleged conspiratorial meetings at which DPPs allege the prices

10   of electrolytic capacitors were fixed, or that they knowingly agreed to fix the price of all of the

11   film capacitors that they did sell. Likewise, no witness from an electrolytic capacitor-

12   manufacturing Defendant will testify that they knowingly joined a conspiracy to set the price of

13   all aluminum, tantalum, and film capacitors.

14            Again, the plea agreements will not prove the conspiracy alleged in the Complaint. The

15   four pleading Defendants entered plea agreements admitting to having knowingly entered

16   agreements to fix the prices of “certain electrolytic capacitors,” Plea Agreement (emphasis

17   added), and no pleading individual or 30(b)(6) representative of a pleading Defendant will testify

18   that, notwithstanding the terms of the plea agreements, they knowingly conspired to fix prices of

19   all capacitors, both electrolytic and film, for more than a decade. In any event, the plea

20   agreements can be considered by the jury only for limited purposes, and cannot be used at all

21   against the Defendants that were not charged and did not plead.2

22   III.     EFFECT ON IMPORT COMMERCE

23            Because the conspiracy alleged by DPPs in the Complaint purportedly took place in Asia,

24   and because the Sherman Act only applies to foreign conduct that “was meant to produce and did

25

26   2
       See United States v. Halbert, 640 F.2d 1000, 1006-1007 (9th Cir. 1981) (finding error where court failed to instruct
27   the jury that evidence of co-conspirator’s guilty plea “can be used only to assess credibility” of the witness, and for
     failing to tell the jury “in unequivocal language that the plea may not be considered as evidence of a defendant’s
     guilt.”); State of New York v. Hendrickson Bros., Inc., 840 F.2d 1065, 1083 (2d Cir. 1988) (approving limiting
28
     instruction that the conviction of one defendant “could not be used against any other defendant for any purpose
     whatever”).
                                                            5
                                         DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 8 of 35




 1   in fact produce some substantial effect in the United States,” Defendants’ Proposal for Disputed

 2   Final Jury Instruction No. 29B: Import Commerce – Intent; Substantial Effect (quoting Hartford

 3   Fire Ins. Co. v. California, 509 U.S. 764, 796 (1993)), DPPs must prove that Defendants

 4   knowingly entered into an agreement that (1) was intended to produce a substantial effect in the

 5   United States and (2) did in fact produce a substantial effect in the United States. Id. (citing In

 6   re TFT-LCD (Flat Panel) Antitrust Litigation, Jury Instructions, 07-md-01827-SI, (N.D. Cal.

 7   June 28, 2012) (Dkt. 6036), at *13-14). DPPs cannot satisfy either of these requirements.

 8          The evidence at trial will show that the industry meetings purported to be at the heart of

 9   the alleged conspiracy had little or no intended or actual effect on prices in the United States.

10   Discussions focused on customers in Asia—not customers in the United States. No witness has

11   testified that any of the conduct at issue targeted U.S. customers. And there is no evidence of

12   any mechanism by which purported agreements reached at these industry meetings in Asia were

13   incorporated into the pricing considerations of capacitors sold into the United States.

14   IV.    INJURY AND DAMAGES

15          Finally, DPPs cannot prove injury or reasonably estimate damages. The certified class is

16   immense—“all persons … that purchased Capacitors … directly from any of the Defendants …

17   from January 1, 2002 to December 31, 2013,” that were based in the United States or imported

18   the purchased capacitors into the United States. MDL ECF No. 493 at 2. DPPs cannot show that

19   the conspiracy they allege “caused all or nearly all [of these class members] to pay more for

20   aluminum, tantalum, and/or film capacitors billed to or shipped to the United States than they

21   otherwise would have.” Defendants’ Proposal for Disputed Final Jury Instruction No. 21:

22   Overview of Antitrust Claims. Nor can DPPs establish that the amount of damages they allege

23   has “a reasonable basis in the evidence … based on reasonable, non-speculative assumptions and

24   estimates.” Defendants’ Proposal for Disputed Final Jury Instruction No. 40: Basis for

25   Calculating Damages.

26          DPPs will rely on experts to attempt to satisfy their burden of proving injury and
27   damages. None of these experts, however, will even attempt to link any discussions, meetings,

28   or communications in Asia with a price charged in the United States, let alone an inflated price.

                                                   6
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
              Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 9 of 35




 1   Nor will any of these experts identify a mechanism that allowed the conduct in Asia to inflate all

 2   prices charged by Defendants in the United States, particularly where Defendants, who made up

 3   only a small share of the U.S. market, faced fierce competition from outside suppliers and rival

 4   products, such as ceramic capacitors. One of DPPs’ experts, Dr. McClave, purports to show

 5   “inflated prices to all or nearly all Class members” by statistically modeling these complex

 6   markets and, with the support of little or no record evidence, arriving at estimated, “average”

 7   overcharges of 8.9% for aluminum capacitors, 7.0% for tantalum capacitors, and 6.7% for film

 8   capacitors. 11/30/18 McClave Report at 8-9. DPPs then apply these average overcharges to all

 9   U.S. sales made by Defendants and alleged co-conspirators over a twelve-year period (a volume

10   of commerce exceeding $6.5 billion) to estimate total damages in excess of $500 million (before

11   trebling).

12           Defendants will expose the fundamental flaws in Dr. McClave’s analysis. For example,

13   Dr. Haider will explain how Dr. McClave’s method for assessing class‐wide impact—based on a

14   single average overcharge for each of the three categories of capacitors (aluminum, tantalum,

15   and film)—is incapable of showing impact for any particular customer. She will also explain

16   why it is improper for DPPs’ other expert, Dr. Singer, an economist, to rely on documentary

17   evidence like emails and meeting minutes as a justification for a one‐size‐fits‐all regression

18   model that assumes the same overcharge across all Defendants, all customers, and all 12 years of

19   the alleged conduct for each dielectric. And Dr. Haider will demonstrate how Dr. McClave’s

20   estimated overcharges are identified from less than half of the capacitor products sold in the

21   class period and from only a subset of class members. In fact, as Dr. McClave admitted at the

22   September 17, 2019 concurrent expert witness proceeding, more than 40% of class members did

23   not make any purchases in the benchmark period—such that Dr. McClave’s methodology fails to

24   establish any injury or overcharges for a substantial portion of the products and class members

25   for which the DPP class claims damages.

26           In sum, the evidence at trial will demonstrate that DPPs cannot prove that the conspiracy
27   they alleged caused injury to “all or nearly all” class members, nor can they provide an estimate

28

                                                   7
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 10 of 35




 1   of damages that is not speculative and unreliable. This failure of proof will require the jury to

 2   return a verdict of not liable as to each and every Defendant.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   8
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
               Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 11 of 35




 1                                AVX’S SUPPLEMENTAL TRIAL BRIEF

 2             One of the Court’s most urgent tasks at trial will be to prevent DPPs from improperly

 3   prejudicing the jury into finding AVX liable despite a complete and total absence of relevant,

 4   admissible, non-prejudicial evidence implicating it in the alleged conspiracy.

 5             AVX has a complete standalone defense in this case: it had nothing to do with the alleged

 6   conspiracy. AVX has never been suspected or accused of participating in the alleged cartel by

 7   anyone other than these plaintiffs. DPPs very clearly allege a conspiracy that took place in

 8   Japan. DPPs concede that AVX did not attend any of the alleged cartel meetings. DPPs’ experts

 9   do not opine that AVX actually participated in the conspiracy. There are zero items of evidence

10   that show AVX joined the conspiracy. Every Defendant in this case that has pleaded guilty has

11   stated under oath that AVX was not part of the conspiracy to which they pleaded guilty, as has

12   the ACPERA applicant.3 To the contrary, the alleged cartel’s meeting minutes themselves stated

13   that the American companies AVX and Kemet were not conspirators, and therefore fixing prices

14   with them was “impossible.”4 Not even the IPPs included AVX in their complaint.

15             Despite the complete lack of any connection between AVX and the alleged conspiracy,

16   AVX was “tacked on” as a defendant in this case for no apparent reason other than it is a

17   capacitor manufacturer located in the U.S. with U.S. revenues subject to damages and/or

18   settlement. DPPs filed a blanket complaint against the entire industry, regardless of which

19   companies were implicated in the government investigations that triggered their filing of the

20   Complaint. Because AVX is a U.S. company, DPPs have an obvious economic interest in

21   keeping AVX in the case: it greatly pumps up DPPs’ damages estimate, as AVX’s revenues

22   account for as much as 20-25% of DPPs’ damage claim.

23             As a result, DPPs’ litigation strategy, as made clear in their pretrial filings, is to bias the

24   jury against AVX and bootstrap that bias into a damages award. DPPs will attempt to put on a

25   case against AVX consisting entirely of instances where an AVX employee did some stupid or

26   inadvisable thing that had nothing to do with the alleged conspiracy, and then argue to the jury
27

28   3
         AVX Motion for Summary Judgment (MDL Dkt 651) at 5-6.
     4
         AVX Motion for Summary Judgment (MDL Dkt 651) at 4.
                                                       9
                                       DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
              Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 12 of 35




 1   that if AVX did that stupid thing, then AVX must also have joined the conspiracy. Indeed, most

 2   of these things, if inadvisable, were neither illegal nor unethical. Worse, most of these things

 3   relate to another party (now settled), Kemet, as to which there is also no evidence of actual

 4   participation in the alleged conspiracy. The Court must protect the jury from such evidence.

 5           For example, DPPs will attempt to introduce evidence regarding a European AVX

 6   salesperson talking to a European salesperson from Kemet about a European customer. That

 7   evidence has nothing to do with the conspiracy alleged in the Complaint, it has nothing to do

 8   with U.S. commerce, and it is inadmissible as irrelevant under FRE 401 and 402, unfairly

 9   prejudicial under FRE 403, and improper character/propensity evidence under FRE 404.5

10           As another example, DPPs will attempt to introduce a hearsay-within-hearsay note

11   written in Japanese by a Sanyo employee in which some unnamed person at AVX is

12   characterized as saying there was a price increase for a particular type of capacitor made at the

13   same time as Kemet. The document is inadmissible on its face as hearsay subject to no

14   exception,6 but even if an exception applied, the document has nothing to do with the conspiracy

15   alleged in the Complaint, it says nothing about U.S. commerce, and it is inadmissible as

16   irrelevant under FRE 401 and 402, unfairly prejudicial under FRE 403, and improper

17   character/propensity evidence under FRE 404.

18           As a final and perhaps paradigmatic example, DPPs will seek to introduce a photograph

19   that was taken in the middle of a crowded ballroom at a perfectly legitimate, broadly attended

20   conference, that simply shows an AVX employee (who is an American of Chinese ancestry)

21   sitting next to an employee (who is Japanese) of an alleged cartel member.7 The obvious

22   purpose of this document will be to urge the jury to see multiple Asian men sitting together and

23   conclude that “they are all the same.” This purpose is forbidden under Rule 403 even if the

24   document were admissible under Rules 401 and 402—which it is not. DPPs cannot be allowed

25   to foment pure racial bias by clinging to the slender reed of a joking reference to “the tantalum

26
27
     5
       See Defendants’ Motion In Limine No. 6 to Exclude All Evidence Relating to European Conduct at 1-3 (MDL Dkt
     XXX).
     6
       See, e.g., Defendants’ Motion In Limine No. 7 to Exclude Out-of-Court Statements Relating to AVX Corporation
28
     and Kemet Corporation Declarants at 1-3 (MDL Dkt XX).
     7
       See AVX Reply in Support of Motion for Summary Judgment (MDL Dkt 851) at 13-14.
                                                        10
                                       DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 13 of 35




 1   mafia” in the cover E-mail—which is a common phrase that DPPs would attempt to color with a

 2   tinge of racial prejudice.

 3          Justice requires that the Court keep the jury focused on relevant, probative, non-

 4   prejudicial evidence—which will require careful refereeing of Plaintiffs’ attempts to introduce

 5   irrelevant and prejudicial evidence against AVX.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  11
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 14 of 35




 1                          SHINYEI’S SUPPLEMENTAL TRIAL BRIEF

 2          This case has been pending for over five years. Despite extensive discovery, there is no

 3   evidence whatsoever that Shinyei participated in any way in DPPs’ alleged 12-year conspiracy to

 4   fix prices of electrolytic capacitors and film capacitors. The undisputed evidence is clear:

 5          1. Shinyei manufactures and sells only film capacitors.

 6          2. Shinyei does not manufacture and sell electrolytic capacitors.

 7          3. Electrolytic capacitors are not interchangeable with, and are not substitutes for, film

 8              capacitors in nearly all applications.

 9          4. Shinyei did not attend and did not have knowledge of any of the electrolytic capacitor

10              manufacturer meetings, including MK, ATC, CUP, or Presidents’ meetings, at which

11              DPPs allege price fixing agreements were reached.

12          5. Shinyei was never part of the U.S. Department of Justice’s (“DOJ”) investigation into

13              the electrolytic capacitor industry.

14          6. None of the plea agreements obtained by the DOJ in its electrolytic capacitor

15              investigation even mentions film capacitors, the film capacitor industry, or Shinyei.

16          7. The DOJ closed its separate investigation into the film capacitor industry without

17              taking any action against Shinyei or any other party.

18          8. There is no testimony from any witness and no documentary evidence that Shinyei

19              agreed with any competitors on the prices of any type of capacitor products.

20          9. Shinyei predominantly manufactures customized film capacitors made according to

21              the customer’s specifications, with the majority (and eventually all) of Shinyei’s U.S.

22              sales made to one end user pursuant to a contract.

23          10. Shinyei employed individualized pricing policies for its film capacitor sales.

24   The evidence is clear that Shinyei did not join any conspiracy and DPPs cannot meet their

25   burden of proof as to Shinyei.

26          More specifically, there is no direct evidence that Shinyei participated in DPPs’ alleged
27   overarching conspiracy to fix prices of electrolytic capacitors and film capacitors. Nor is there

28   any circumstantial support for inferring that Shinyei participated in DPPs’ alleged conspiracy.

                                                     12
                                      DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 15 of 35




 1   Again, Shinyei did not manufacture and sell electrolytic capacitors. The notion that it would

 2   nevertheless join and participate for 12 years in a complicated conspiracy to fix prices of highly

 3   differentiated products that it did not make or sell is not plausible on its face. Indeed, Shinyei

 4   would not stand to gain any economic benefit from participating in such a conspiracy. Nor

 5   would electrolytic capacitor manufacturers have any economic motive to include Shinyei.

 6          DPPs’ allegation that Shinyei conspired to fix prices with respect to electrolytic capacitor

 7   and film capacitor sales in the United States is further implausible given Shinyei’s undisputed

 8   sales records. Not only did Shinyei not manufacture and sell electrolytic capacitors during the

 9   class period, but also Shinyei’s U.S. sales of film capacitors during the alleged class period were

10   to only two types of customers and for only two end-use markets: Shinyei sold its film

11   capacitors to television manufacturers for use in cathode ray televisions (CRTs) and to an

12   electronic ballast manufacturer, Universal Lighting Technologies (“ULT”), for use in certain

13   lighting applications. During the class period, the majority of Shinyei’s U.S. film capacitor sales

14   were to ULT. In fact, by 2007 over 75% of Shinyei’s U.S. film capacitor sales were to ULT, and

15   by 2010 and each year after, that figure reached 100%. Shinyei’s closest competitor for those

16   sales was a non-defendant Taiwanese company. In other words, the majority of Shinyei’s film

17   capacitor sales—reaching 100% by 2010—were made to a single customer, for which Shinyei

18   did not compete with any of the alleged conspirators. Under these facts, it is utterly implausible

19   that Shinyei would enter into the 12-year conspiracy alleged by DPPs through the end of 2013 to

20   sell electrolytic capacitors (which it did not make) or to sell film capacitors to a broad class of

21   DPPs that were not its customers.

22          The fact that electrolytic capacitors and film capacitors are different products makes the

23   alleged overarching conspiracy even more irrational. Electrolytic capacitors and film capacitors

24   are not close substitutes in either function or price. In fact, DPPs’ proffered capacitors industry

25   expert acknowledged that there are 14 factors that bear on whether capacitors are

26   interchangeable. Because film capacitors and electrolytic capacitors are not generally
27   interchangeable or market substitutes for each other, film capacitors, as a matter of economic

28   principle, would not restrain electrolytic capacitor manufacturers from increasing electrolytic

                                                    13
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 16 of 35




 1   capacitor prices. Consequently, there is no economic benefit for electrolytic manufacturers to

 2   include Shinyei in a conspiracy to fix the prices of electrolytic capacitors sold to DPPs.

 3          DPPs’ theory that Shinyei conspired through information exchanges at electrolytic

 4   manufacturer meetings likewise is not plausible. Shinyei did not attend or know about these

 5   meetings, and there is no evidence that any electrolytic capacitor manufacturer provided Shinyei

 6   with information from those meetings. The theory that Shinyei conspired to fix electrolytic

 7   capacitor and film capacitor prices through meetings that it never attended and that it did not

 8   know were even taking place is completely implausible.

 9          DPPs’ anticipated efforts to paint JFC meetings as evidence of their alleged vast

10   conspiracy similarly fails. DPPs have previously emphasized that certain Defendants

11   manufactured both electrolytic capacitors and film capacitors, and attended both electrolytic

12   meetings and JFC meetings. But vague assertions and innuendo do not suffice. And, none of the

13   actual evidence concerning JFC meetings demonstrates any agreement among competitors to fix

14   the prices of electrolytic capacitors or film capacitors, much less any means of monitoring or

15   enforcing such an agreement. Instead, the evidence shows general information exchanges that

16   are typical of trade associations and not unlawful and certainly not evidence of DPPs’ alleged

17   overarching conspiracy.

18          Nor can DPPs prove injury or reasonably estimate damages, including for the reasons

19   discussed in Defendants’ Joint Trial Brief.

20          Simply put, DPPs cannot meet their burden of proving that Shinyei specifically

21   participated in the alleged 12-year conspiracy to fix prices of electrolytic capacitors and film

22   capacitors sold to DPPs. Indeed, there is no testimony from any witness and no documentary

23   evidence that Shinyei agreed with any competitor on the prices of any type pf capacitor products.

24   Accordingly, the jury will have no choice but to return a verdict of “not liable” as to Shinyei.

25

26
27

28

                                                   14
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 17 of 35




 1                            TAITSU’S SUPPLEMENTAL TRIAL BRIEF

 2           Direct Purchaser Plaintiffs (“DPPs”) accuse Taitsu Corporation and Taitsu America, Inc.

 3   (together, “Taitsu”) of joining an overarching, 12-year conspiracy to fix the price of electrolytic

 4   and film capacitors despite Taitsu’s status as a minor player in the film capacitor industry with

 5   no connection to, and little knowledge of, the electrolytic capacitor industry.

 6           A serious flaw with DPPs’ (and their experts’) approach is that they presume the

 7   existence of a conspiracy in the film capacitor industry largely because of purported agreements

 8   among certain members of the electrolytic capacitor industry. The guilty pleas at issue in this

 9   matter relate solely to electrolytic capacitors and the electrolytic industry. Taitsu, like all other

10   Defendants that only manufactured film capacitors (together, the “Film-Only Defendants”), did

11   not plead guilty to any conspiracy in the film capacitor industry. Indeed, the Department of

12   Justice closed its investigation into the film capacitor industry without pursuing any criminal, or

13   even civil, action. And no foreign antitrust or competition agencies has taken any action against

14   film capacitor manufacturers, despite having similarly investigated their conduct.

15           There is simply no basis to infer an agreement by Taitsu to join any conspiracy—much

16   less an overarching conspiracy to fix the price of electrolytic and film capacitors—from any

17   direct evidence of an agreement between electrolytic manufacturers, to the extent any such

18   evidence exists. And DPPs’ experts’ econometric models do not show that the price of film

19   capacitors had a significant effect on the price of electrolytic capacitors, reflecting how unlikely

20   it is that any electrolytic manufacturer would or did seek any agreement with any film

21   manufacturer (who likewise would have no incentive to participate in any such agreement).

22           DPPs’ experts also ignore the undeniable fact that Taitsu (and the other film capacitor

23   manufacturers) sell hundreds, if not thousands, of disparate products at widely varying prices—

24   often in entirely separate markets and rarely to overlapping customers. And many of the film

25   capacitors sold by Taitsu are custom-made, designed for specific functions, and sold at

26   negotiated prices. These are all characteristics of Taitsu’s sales that make collusion between it
27   and any other manufacturer difficult and unlikely, which suggests that class members did not

28   suffer any injury due to their purchase of Taitsu’s film capacitors during the class period.

                                                     15
                                     DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 18 of 35




 1          Moreover, DPPs’ experts rely on certain structural conditions in the market to argue that

 2   there was collusion among Defendants that manufacture film capacitors. Yet, many of the

 3   conditions simply are not present or are present only to a de minimis extent, relative to other

 4   industries in which collusion has occurred. For example, according to DPPs’ own experts, the

 5   share of all Defendant film capacitor manufacturers in total global film sales is as little as 20% of

 6   the global film capacitor market. (ECF No. 2402-7 ¶ 94) (“With respect to film Capacitors, the

 7   evidence indicates that the [Defendant film manufacturers] ha[ve] collectively accounted for

 8   between 20 percent and 31 percent of global production.”). And the share for Taitsu is

 9   significantly smaller. Thus, by DPPs’ experts’ own estimates, up to 80% of the global film

10   capacitor market should have been unaffected by any conspiracy and should have been available

11   to supply DPPs with film capacitors.

12          The bulk of the evidence upon which DPPs rely to support their presumption of a

13   conspiracy involving the Film-Only Defendants pertains to regular meetings of the JFC trade

14   association, where limited, general information was exchanged—information that does not

15   provide a basis to infer the existence of any agreement to fix prices of film capacitors (let alone

16   electrolytic and film capacitors) or even that one would have been possible. Importantly, there is

17   no evidence that any information exchanged at or around JFC meetings would have allowed

18   participants to monitor or enforce any agreement to fix the prices of hundreds if not thousands of

19   disparate film capacitor products. At best, they simply show that certain manufacturers got

20   together a handful of times a year, socialized, and exchanged general information about their

21   companies and the film capacitor industry.

22          These evidentiary shortcomings force DPPs to rely on hired experts to craft econometric

23   models to argue that an unexplained drop in the price of film capacitors—after the market

24   learned of the investigations into the various capacitor industries in March 2014—implies that,

25   for the preceding twelve-year period, there was an estimated overcharge of approximately 7.0%

26   for film capacitors attributable to a purported film conspiracy. Yet, as the Film-Only Defendants’
27   expert, Dr. Frederick R. Warren-Boulton, opined, when material factors are considered and

28   incorporated into those models, they do not hold up. In fact, there is little to suggest that any

                                                    16
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 19 of 35




 1   overcharge for film capacitors occurred during the period for which DPPs seek damages. This

 2   fatally undermines the merits of DPPs’ Section 1 cause of action as well, of course, as their

 3   proposed damages model.

 4          Specifically, DPPs’ experts’ models fail to include or account for important explanatory

 5   variables that appear to be the primary determinants of prices for film capacitors, including the

 6   prices of ceramic capacitors, capacity utilization, and manufacturing costs. When Dr. Warren-

 7   Boulton corrects for DPPs’ expert’s errors, the estimated overcharge for film capacitors

 8   essentially drops to zero. This is particularly true when the models account for just one additional

 9   variable—ceramic capacitors—which are close substitutes of film capacitors and are not

10   implicated by any alleged conspiracy.

11          At trial, Dr. Warren-Boulton will testify that the totality of the factual evidence and the

12   DPPs’ experts’ models, when utilized correctly, yield the same conclusion that Dr. Warren-

13   Boulton provided in his report and testimony: (1) any purported evidence of collusion in the

14   unrelated electrolytic capacitor industry does not bear on whether there was collusion in the film

15   capacitor industry and no other evidence supports the conclusion that there was collusion in the

16   film capacitor industry; (2) there is no evidence that structural conditions in the film capacitor

17   market were conducive to, much less produced, collusion in that industry; and (3) there is no

18   evidence to support DPPs’ claims of any overcharge in the film capacitor industry.

19

20

21

22

23

24

25

26
27

28

                                                    17
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 20 of 35




 1                             NCC’S SUPPLEMENTAL TRIAL BRIEF

 2          The Complaint alleges a single, overarching, and non-stop conspiracy between

 3   approximately 22 corporate families encompassing every aluminum, tantalum, and film

 4   capacitor sold into the United States for a period of 12 years. See DPPs’ Third Amended

 5   Complaint, 14-cv-3264, ECF No. 1831, at ¶¶ 1, 7. “Whether such a single conspiracy has been

 6   proved is a question of the sufficiency of the evidence.” United States v. Fernandez, 388 F.3d

 7   1199, 1226–27 (9th Cír. 2004). Defendants’ Joint Trial Brief sets out the absence of evidence

 8   showing a single overarching conspiracy, and the myriad reasons why that conspiracy did not

 9   exist (and could not have existed). This Brief provides additional, NCC-specific reasons why

10   neither the conspiracy nor NCC’s participation in it will be proven at trial.

11          Limited Membership. None of the millions of documents produced in discovery (and

12   certainly none of the thousands of documents on DPPs’ exhibit list) shows all defendants coming

13   to an agreement together. Rather, these documents show that NCC rarely met several of its

14   alleged conspirators and certainly never reached any agreement with them. At most, the

15   evidence shows a series of disparate meetings or communications with disparate co-defendants

16   involving specific products in different parts of the world. No witness (lay or expert) and no

17   document can describe the broader conspiracy alleged in the Complaint. This is entirely

18   consistent with NCC’s plea agreement, in which it pled guilty to fixing prices and rigging bids

19   for only “certain electrolytic capacitors.” Plea Agreement, United States v. Nippon Chemi-Con

20   Corp., No. 4:17-CR-00540-JD (N.D. Cal. May 31, 2018), ECF No. 54 (“NCC Plea”) ¶ 4(b)

21   (emphasis added).

22          Limited Geography. NCC’s participation in most of these meetings related only to

23   ASEAN markets or customers. The limited scope of these meetings makes sense, in that NCC’s

24   “representatives” at these meetings generally (1) lacked the authority to reach the global

25   agreements DPPs allege; or (2) lacked authorization to attend the meetings in the first place.

26   And NCC did not attend a single conspiratorial meeting in the United States. Nor was UCC—
27   the only Chemi-Con entity that distributed capacitors in the United States—aware of NCC’s

28   overseas agreements. Indeed, NCC’s plea agreement reflects this geographic limitation by

                                                   18
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 21 of 35




 1   specifically excluding capacitors manufactured in the United States. Id. (noting NCC

 2   participated in a conspiracy, the “primary purpose of which” regarded “certain electrolytic

 3   capacitors manufactured outside of the United States”) (emphasis added). NCC’s narrow

 4   agreements with certain (but not all) co-defendants, mostly regarding overseas customers and

 5   products, do not permit DPPs to reap a windfall by assuming these limited agreements affected

 6   every single capacitor sold in the United States. DPPs fail to provide any mechanism to

 7   distinguish between affected and unaffected capacitors and cannot meet their burden.

 8          Limited Information. Not all (or even most) of the information sharing alleged by the

 9   DPPs was improper. Often, and especially at MK meetings, NCC shared only generalized

10   information and forecasts, which were then aggregated before distribution. DPPs have not

11   sought to distinguish well-recognized and procompetitive activity from the more limited conduct

12   to which NCC pled guilty.

13          Limited Commitment. While DPPs will be required to show that NCC actually joined and

14   participated in the charged conspiracy, the evidence will show NCC fiercely competing with its

15   alleged co-conspirators. Indeed, many of the documents on DPPs’ own exhibit list show

16   supposed co-conspirators complaining about NCC’s conduct in undercutting their prices.

17          Limited Impact. Not only were price-fixing agreements the exception, not the norm, but

18   affected customers often had the economic strength to resist any price increases. Competition

19   was significant to sell these components to some of the most sophisticated electronics companies

20   in the world and often involved competing manufacturers not alleged to be co-conspirators.

21          Industry Shocks. The evidence at trial will show that the effectiveness of the Defendants’

22   alleged conduct—and the resulting alleged harm to the Plaintiff class—was also affected by

23   several extraneous events. The evidence will show that among other things, the recession of

24   2008 put significant downward pressure on capacitor prices, leaving manufacturers—including

25   the participants in the challenged industry meetings—unable to impose price increases. The

26   evidence will show that NCC’s profitability dropped sharply in 2008 and did not recover for
27   years. Any jury verdict will reflect the Defendants’ inability to raise prices during this time.

28

                                                   19
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 22 of 35




 1          Further, two significant natural disasters played a material role in the supply of capacitors

 2   during the relevant period. In 2011, Thailand experienced heavy flooding, such that “65 of

 3   [Thailand’s] 77 provinces were declared flood disaster zones.” Haider Rep. at 49. The aftermath

 4   of the floods significantly impacted any agreement on pricing, particularly those concerning

 5   tantalum capacitors. The evidence will show that some of the Thai factories limited activity to

 6   four days a week, the industry saw excess inventory and a decline in demand in late 2011, and

 7   prices dropped in nearly every market soon after the flooding.

 8          In addition, and in any event, the evidence will show that NCC’s participation in any

 9   agreement or agreements to fix prices almost entirely ended with the 2011 Great East Japan

10   Earthquake. The evidence will show that NCC facilities faced significant damage, and that

11   alleged co-conspirators poached NCC customers by spreading rumors that NCC could never

12   recover. In dire financial straits, NCC issued an order to win back market share at all costs,

13   including by forcefully undercutting its competitors’ prices. Contemporaneous documents will

14   show these competitors complaining about NCC’s actions, demonstrating that the vast majority

15   of pricing agreements had ended by late 2011. Again, a proper verdict will reflect these events.

16          In sum, the evidence will not establish either the broad alleged conspiracy (and certainly

17   not NCC’s participation in any such broad conspiracy) or the harm alleged in the Complaint.

18

19

20

21

22

23

24

25

26
27

28

                                                   20
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
              Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 23 of 35




 1                                  UCC’S SUPPLEMENTAL TRIAL BRIEF

 2            Defendant United Chemi-Con, Inc. (“UCC”) is an Illinois corporation headquartered in

 3   Rolling Meadows, Illinois, with operations in Buena Park, California; Huntsville, Alabama; and

 4   Lansing, North Carolina. UCC is a wholly-owned subsidiary of Defendant Nippon Chemi-Con

 5   Corp. (“NCC”) and is the only entity in the Chemi-Con family that sold or distributed NCC’s

 6   capacitors in the United States during the class period alleged in the Complaint. As the Court

 7   has already recognized, UCC is a separate company from NCC; it is staffed predominantly by

 8   American employees, and it produces its own capacitors in addition to selling imported

 9   capacitors manufactured by other Chemi-Con companies. Plaintiffs allege that UCC facilitated

10   the effectuation of NCC’s conspiratorial agreements in the United States. Plaintiffs are wrong.

11            As confirmed by the fact that the Department of Justice did not charge (much less require

12   a plea from) UCC, the evidence will show that UCC did not participate in any conspiratorial

13   meetings or agreements and did not facilitate NCC’s participation in any such agreements. In

14   fact, there is no evidence that UCC agreed to fix prices of any capacitors. UCC’s lack of

15   involvement in the conduct alleged in the Complaint is further reflected in market conditions in

16   the United States—and in the capacitor market in particular—showing that the alleged

17   conspiratorial activity would only have harmed UCC, which has sufficient market share to retain

18   pricing power of its own.

19       I.   UCC Is an Independent Company That Sets Its Own Prices and Whose Behavior
              Cannot Be Tied to Other Defendants.
20
              As this Court previously held, NCC and UCC are separate entities (see Order Den. Def.
21
     Nippon Chemi-Con’s Mot. to Dismiss for Lack of Personal Jurisdiction at 4, In re Capacitors
22
     Antitrust Litig., No. 14-cv-3264 (N.D. Cal. June 11, 2015), ECF No. 738) and UCC does not
23
     engage in coordinated activity with NCC.8 UCC manufactures its own aluminum electrolytic
24
     capacitors (“AECs”) at a plant in Lansing, North Carolina (“Lansing”) in addition to selling
25
     capacitors imported from NCC.
26
27   8
       Defendants disagree that the legal standard articulated by Arandell Corp. v. Centerpoint Energy Servs, Inc., 900
     F.3d 623 (9th Cir. 2018) applies here, but even if it does, the evidence will demonstrate that UCC is not sufficiently
28
     “coordinated” with NCC to be pulled into the alleged conspiracy by mere virtue of its membership in a corporate
     family.
                                                            21
                                         DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
               Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 24 of 35




 1             Prices that UCC sets for the capacitors it sells are determined independently from NCC.

 2   UCC does not consult with NCC or rely on a central pricing list in setting prices. Rather, UCC’s

 3   sales managers determine the sale price to customers based on a “Unified Sales Cost”—which

 4   includes the costs of materials, labor, and overhead, averaged out across the Chemi-Con factories

 5   that make the relevant capacitor.

 6             All of the testimony taken in this case—and the documentary evidence produced—

 7   confirms that UCC did not attend any of the allegedly conspiratorial multilateral meetings

 8   alleged in the Complaint. Nor did UCC participate in any improper bilateral agreements with

 9   competitors. In sum, the evidence will not show that UCC participated in the conspiracy alleged

10   in the Complaint.

11       II.   UCC’s Position in the United States Capacitor Market Indicates That UCC’s
               Participation in the Alleged Conspiracy Would be Contrary to Its Economic
12             Interests.
13             Market data and expert testimony will also confirm that UCC’s participation in the
14   alleged conspiracy does not make economic sense. During the relevant period, 22% of UCC’s
15   revenue came from the sale of larger AECs that it manufactures in the United States. These
16   differ significantly in form and function from the smaller capacitors which were produced
17   outside the United States and which were subject to the limited price-fixing agreements that the
18   evidence establishes took place outside the United States. 9 Very few of the other defendants in
19   this case even sell this kind of large capacitor in the United States.
20             Importantly, UCC accounted for a substantial share (over 50% by revenue) of the United
21   States market for large AECs, while the other Defendants combined controlled between 5–15%
22   of that same market. For this reason, and as Plaintiffs’ own expert acknowledges, “UCC would
23   have had pricing power in the absence of the Cartel” and it would be the other Defendants—and
24   not UCC—who stood to substantially benefit from a conspiracy. Singer Rebuttal Rep. ¶ 103
25   (emphasis added). It is therefore unsurprising that UCC’s main competitors are not defendants
26   in this case: these include companies like Cornell Dubilier, Jianghai, and EPCOS. Indeed,
27

28   9
      Plaintiffs have themselves testified that large AECs are not interchangeable with and have different uses, and
     different prices than other capacitors. See Lubman Dep. Tr. 567:10–569:12; Lou Dep. Tr. 29:9–13.
                                                           22
                                         DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 25 of 35




 1   Cornell Dubilier itself sold a larger share of revenue of large AECs in the United States than all

 2   non-UCC Defendants combined. All told, the remaining Defendants make up such a small

 3   portion of UCC’s competition that it would actually harm UCC’s economic interests to conspire

 4   with them to fix prices. Doing so would instead create opportunities for UCC’s principal

 5   competitors to steal sales from UCC. Consistent with this, the evidence at trial will establish that

 6   no one at UCC believed they had any choice but to compete aggressively for the sale of large

 7   AECs and that UCC actually competed against—and did not cooperate with—former defendant

 8   Nichicon.

 9          As a result, and as UCC’s expert, Dr. Janusz Ordover, will explain to the jury, large

10   AECs would not have been impacted by the alleged conduct. Plaintiffs, however, have produced

11   no analysis of UCC’s stand-alone sales data, choosing instead to aggregate UCC and NCC sales

12   even though they are separate companies that make and sell different products.

13                                            CONCLUSION

14          For the foregoing reasons, the evidence will show that UCC was not part of DPPs’

15   alleged conspiracy.

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   23
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 26 of 35




 1                HOLY STONE DEFENDANTS’ SUPPLEMENTAL TRIAL BRIEF

 2          Throughout this litigation, DPPs have grouped the Holy Stone Defendants together,

 3   despite the fact that liability for price fixing requires evidence of the knowing involvement of

 4   each Defendant, considered individually. DPPs have done this – and relied on inapplicable

 5   theories of vicarious liability – because DPPs completely lack evidence of the Taiwanese parent

 6   and the United States subsidiary joining the alleged conspiracy. Thus, the Holy Stone

 7   Defendants’ trial presentation will necessarily focus on the critical differences between each of

 8   the defendant companies as well as the evidence and legal standards applicable to each.

 9          The following facts will be proven at trial. Defendant Holy Stone Enterprise Co. Ltd.

10   (“Holy Stone Enterprise”) is a Taiwanese company headquartered in Taipei. Defendant

11   Milestone Global Technology, Inc., doing business as Holy Stone International (“Holy Stone

12   International”), is a California company that serves as the North American sales agent for Holy

13   Stone Enterprise. Defendant Vishay Polytech Co., Ltd., formerly known as Holy Stone Polytech

14   Co., Ltd. (“Holy Stone Polytech”), was incorporated under the laws of Japan in 2010 for the

15   purpose of acquiring the tantalum capacitor manufacturing assets of Hitachi Chemical Co., Ltd.

16   (“Hitachi”). As part of this asset acquisition, which was completed on April 1, 2010, Holy Stone

17   Polytech acquired Hitachi’s tantalum capacitor manufacturing facility in Fukushima, Japan and

18   Holy Stone Polytech then hired a number of former Hitachi employees. In June 2014, Holy Stone

19   Polytech was acquired by an unrelated company, and later renamed Vishay Polytech Co., Ltd.

20          During its four-year existence, Holy Stone Polytech operated independent of its ultimate

21   parent organization, Holy Stone Enterprise, and its sister organization, Holy Stone International.

22   For example, Holy Stone Polytech conducted business under its own trade name; operated out of

23   its own offices; hired, fired and paid its own employees; set its own prices to its own customers;

24   held its own assets; paid its own taxes; carried its own insurance; kept its own financial records

25   and followed all of the other corporate formalities distinct entities traditionally follow.

26          In early-2014, Holy Stone Enterprise and Holy Stone International learned – for the first
27   time – that a handful of Holy Stone Polytech employees had attended industry meetings with

28   other capacitor manufacturers in Japan, starting in October 2010. These meetings focused on the

                                                    24
                                    DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 27 of 35




 1   exchange of data and information relating to the Asian markets for aluminum and tantalum

 2   capacitors. After this first meeting in October 2010, a single Holy Stone Polytech employee,

 3   Katsunori Sato, continued to attend until the meetings were disbanded in January 2014.

 4   I.     The Claims Against Holy Stone Enterprise And Holy Stone International Will Fail.

 5          As DPPs essentially conceded on summary judgment, no Holy Stone Enterprise or Holy

 6   Stone International employee knew of competitor meetings, participated in the meetings, or

 7   engaged in any similar competitor communications outside of the meetings. The evidence will

 8   instead show that these entities were not involved. Because liability for price fixing “c[an] only

 9   be predicated on the knowing involvement of each defendant, considered individually, in the

10   conspiracy charged,” United States v. U.S. Gypsum Co., 438 U.S. 422, 463 (1978), DPPs will fail

11   to prove that Holy Stone Enterprise and Holy Stone International joined the alleged conspiracy.

12          Thus, DPPs will pursue various theories seeking to hold Holy Stone Enterprise and Holy

13   Stone International vicariously liable for the conduct of Holy Stone Polytech. These efforts will

14   also fail. There is no support for DPPs’ claim that Holy Stone Polytech employees acted with the

15   “apparent authority” of Holy Stone Enterprise or Holy Stone International. Apparent authority

16   exists where a third party reasonably believes that an agent is authorized to act on behalf of a

17   principal, as a result of the principal’s manifestations. Restatement (Third) of Agency § 3.03

18   (2006). No witness or document presented at trial, however, will suggest that the third parties

19   here (i.e., members of the alleged conspiracy) had any reason to believe Holy Stone Polytech was

20   acting with the apparent authority of Holy Stone Enterprise or Holy Stone International.

21          Likewise, DPPs’ claim that the Holy Stone Defendants can be treated as a “single entity,”

22   based on Arandell Corp. v. CenterPoint Energy Servs., Inc., 900 F.3d 623 (9th Cir. 2018), will not

23   succeed. In Arandell, the court treated a parent and wholly-owned subsidiaries as a single entity

24   based on evidence that “[t]he officers and directors of the Reliant parent orchestrated [the price-

25   fixing] scheme,” by directing its subsidiaries to manipulate prices and send the illegal profits back

26   to the parent. Id. at 628 (emph. added). No similar evidence will be presented at trial. There will
27   be no evidence that Holy Stone Enterprise was aware of, let alone “orchestrated,” the alleged

28   conspiracy. Id. at 628. Nor will there be evidence that Holy Stone Enterprise directed Holy

                                                   25
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 28 of 35




 1   Stone Polytech to pass “rigged and inflated prices” on to “buyers outside of the . . . economic

 2   unit.” Id. at 635. There will also be no evidence that Holy Stone Polytech “funneled” unlawful

 3   profits back to Holy Stone Enterprise or any other entity. Id. at 628. The absence of this type of

 4   evidence will defeat DPPs’ “single entity” theory.

 5   II.    DPPs Cannot Support their Claims Against Holy Stone Polytech.

 6          While more straight forward, DPPs’ case against Holy Stone Polytech will also fall short.

 7   Holy Stone Polytech did not exist for most of the class period and therefore could not have joined

 8   the alleged conspiracy until 2010. As a matter of law, “a defendant cannot be held liable for

 9   substantive offenses committed before joining or after withdrawing from a conspiracy.” United

10   States v. Lothian, 976 F.2d 1257, 1262 (9th Cir. 1992) (emphasis added). Moreover, DPPs cannot

11   hold Holy Stone Polytech liable for prior conduct as a “mere continuation” of Hitachi because

12   only a defendant “who enters a conspiracy late, with knowledge of what has gone before, and

13   with the intent to pursue the same objective, may be charged with preceding acts in furtherance

14   of the conspiracy.” Indus. Bldg. Materials, Inc. v. Interchemical Corp., 437 F.2d 1336, 1343 (9th

15   Cir. 1970) (emphasis added). At trial, there will be significant evidence that Holy Stone Polytech

16   was a business far different from Hitachi in terms of intent, purpose, management, products,

17   customers, sales and involvement in the alleged conduct. Indeed, the single Holy Stone Polytech

18   employee involved in competitor meetings while with Hitachi was relegated to quality control at

19   Holy Stone Polytech, and the single Holy Stone Polytech employee primarily involved in

20   competitor meetings never participated while with Hitachi. In short, evidence at trial will

21   establish that Holy Stone Polytech was far from a mere continuation of Hitachi. Finally, evidence

22   at trial will demonstrate that Holy Stone Polytech could not have made a conscious commitment

23   to the overarching conspiracy alleged by DPPs. Holy Stone Polytech sold tantalum capacitors

24   only, it did not sell to United States customers, it did not compete with most other Defendants,

25   and its largest and most important customer was Holy Stone Enterprise. Moreover, the evidence

26   will establish that the factual basis underlying the plea agreement entered into on behalf of Holy
27   Stone Polytech involved only one set of discussions in the summer of 2010 with only one

28   Defendant regarding several Asian customers, not the conspiracy alleged by DPPs.

                                                  26
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
            Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 29 of 35




 1   Dated: January 21, 2020                  /s/ Heather S. Nyong’o

 2                                            Heather S. Nyong’o (CA SBN 222202)
                                              WILMER CUTLER PICKERING
 3                                            HALE AND DORR LLP
                                              1 Front Street, Suite 3500
 4
                                              San Francisco, California 94111
 5                                            heather.nyongo@wilmerhale.com

 6                                            Thomas Mueller (pro hac vice)
                                              thomas.mueller@wilmerhale.com
 7                                            WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
 8
                                              1875 Pennsylvania Avenue, NW
 9                                            Washington, DC 20006

10                                            Chris Johnstone (CA SBN 242152)
                                              WILMER CUTLER PICKERING
11                                            HALE AND DORR LLP
12                                            950 Page Mill Road
                                              Palo Alto, CA 94304
13                                            chris.johnstone@wilmerhale.com
                                              Telephone: (650) 858-6000
14                                            Facsimile: (650) 858-6100
15                                            Attorneys for Defendants
16                                            ELNA CO., LTD. and ELNA AMERICA, INC.

17

18

19

20

21

22

23

24

25

26
27

28

                                              27
                               DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
            Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 30 of 35




 1                                                 Jeffrey A. LeVee (State Bar No. 125863)
     Dated: January 21, 2020                       jlevee@JonesDay.com
 2                                                 Eric P. Enson (State Bar No. 204447)
                                                   epenson@JonesDay.com
 3                                                 Kelly M. Ozurovich (State Bar No. 307563)
                                                   kozurovich@JonesDay.com
 4                                                 JONES DAY
                                                   555 South Flower Street
 5                                                 Fiftieth Floor
                                                   Los Angeles, CA 90071.2300
 6                                                 Telephone: +1.213.489.3939
                                                   Facsimile: +1.213.243.2539
 7
                                                   John M. Majoras (Admitted Pro Hac Vice)
 8                                                 jmmajoras@jonesday.com
                                                   JONES DAY
 9                                                 51 Louisiana Avenue, N.W.
                                                   Washington, D.C. 20001-2113
10                                                 Telephone: +1.202.879.3939
                                                   Facsimile: +1.202.626.1700
11
                                                   Attorneys for Defendants
12                                                 HOLY STONE ENTERPRISE CO., LTD.,
                                                   MILESTONE GLOBAL TECHNOLOGY,
13                                                 INC. (D/B/A HOLYSTONE
                                                   INTERNATIONAL), VISHAY
14                                                 POLYTECH CO., LTD.

15

16                                                 By: /s/ Eric P. Enson
                                                       Eric P. Enson
17
                                                   Attorneys for Defendants
18                                                 HOLY STONE ENTERPRISE CO., LTD.,
                                                   MILESTONE GLOBAL TECHNOLOGY,
19                                                 INC. (D/B/A HOLYSTONE
                                                   INTERNATIONAL), VISHAY
20                                                 POLYTECH CO., LTD
21

22

23

24

25

26
27

28

                                              28
                               DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
            Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 31 of 35




 1   Dated: January 21, 2020

 2                                                 MINTZ LEVIN COHN FERRIS
                                                   GLOVSKY AND
 3                                                 POPEO P.C.
                                                   Bruce D. Sokler
 4
                                                   Robert G. Kidwell
 5                                                 701 Pennsylvania Avenue NW, Suite 900
                                                   Washington, DC 20004
 6                                                 bdsokler@mintz.com
                                                   RGKidwell@mintz.com
 7
                                                   MINTZ LEVIN COHN FERRIS
 8
                                                   GLOVSKY AND
 9                                                 POPEO P.C.
                                                   Evan S. Nadel
10                                                 44 Montgomery Street, 36th Floor
                                                   San Francisco, CA 94104
11                                                 enadel@mintz.com
12
                                                   By:            /s/ Bruce D. Sokler
13

14                                                 Attorneys for Defendant
                                                   AVX CORPORATION
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              29
                               DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
            Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 32 of 35




 1   Dated: January 21, 2020

 2                                                 OBonnie Lau
                                                   cStephen Kam
 3                                                 tMORRISON & FOERSTER LLP
                                                   o425 Market Street
 4
                                                   bSan Francisco, California 94105-2482
 5                                                 eTelephone: (415) 268-7000
                                                   rFacsimile: (415) 268-7522
 6                                                 _blau@mofo.com
                                                   _stephenkam@mofo.com
 7                                                 ,
                                                   2David Cross
 8
                                                   0MORRISON & FOERSTER LLP
 9                                                 02000 Pennsylvania Avenue
                                                   7Suite 6000
10                                                  Washington, D.C. 20006-1888
                                                    Telephone: (202) 887-1500
11                                                  Facsimile: (202) 887-0763
12                                                  dcross@mofo.com

13                                                 By:   /s/ Stephen Kam

14                                                 Attorneys for Defendants
                                                   MATSUO ELECTRIC CO., LTD.
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              30
                               DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
            Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 33 of 35




 1   Dated: January 21, 2020

 2                                                 OPAUL, WEISS, RIFKIND, WHARTON &
                                                   c GARRISON LLP
 3                                                 t Charles F. Rule
                                                   oJoseph J. Bial
 4
                                                   bEric R. Sega
 5                                                 e 2001 K Street, NW
                                                   r Washington, DC 20006-1047
 6                                                 _Telephone: (202) 223-7300
                                                   _Facsimile: (202) 223-7420
 7                                                 , rrule@paulweiss.com
                                                   2jbial@paulweiss.com
 8
                                                   0esega@paulweiss.com
 9                                                 0
                                                   7Roberto Finzi
10                                                   Farrah R. Berse
                                                     Johan E. Tatoy
11                                                   1285 Avenue of the Americas
12                                                   New York, NY 10019
                                                     Telephone: (212) 445-4621
13                                                   Facsimile: (212) 757-3990

14                                                  KAUFHOLD GASKIN LLP
                                                    Steven Shea Kaufhold
15                                                  388 Market St, Suite 1300
16                                                  San Francisco, CA 94111
                                                    Telephone: (415) 445-4621
17                                                  Facsimile: (415) 874-1071
                                                    skaufhold@kaufholdgaskin.com
18
                                                    By:            /s/ Joseph J. Bial
19

20
                                                    Attorneys for Defendants
21                                                  NIPPON CHEMI-CON CORPORATION
                                                    and UNITED CHEMI-CON, INC.
22

23

24

25

26
27

28

                                              31
                               DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
            Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 34 of 35




 1   Dated: January 21, 2020

 2                                                  DENTONS US LLP
                                                    Gaspare J. Bono
 3                                                  Claire Maddox
                                                    Leslie Barry
 4
                                                    1900 K Street, NW
 5                                                  Washington, DC 20006
                                                    Email: gap.bono@dentons.com
 6                                                  claire.maddox@dentons.com
                                                    leslie.barry@dentons.com
 7
                                                    DENTONS US LLP
 8
                                                    Andrew S. Azarmi
 9                                                  One Market Plaza, Spear Tower, 24th Floor
                                                    San Francisco, California 94105
10                                                  Email: andrew.azarmi@dentons.com
11                                                  By:            /s/ Gaspare J. Bono
12

13                                                  Attorneys for Defendants
                                                    SHINYEI KAISHA, SHINYEI
14                                                  TECHNOLOGY CO., LTD., SHINYEI
                                                    CAPACITOR CO., LTD. and SHINYEI
15                                                  CORPORATION OF AMERICA, INC.
16   Dated: January 21, 2020

17                                                  BONA LAW PC
                                                    Jarod M. Bona
18                                                  Aaron R. Gott
                                                    4275 Executive Square, Suite 200
19                                                  La Jolla, CA 92037
                                                    Email: jarod.bona@bonalawpc.com
20                                                  aaron.gott@bonalawpc.com
21
                                                    By:            /s/ Jarod M. Bona
22

23                                                  Attorneys for Defendants
                                                    TAITSU CORPORATION and TAITSU
24
                                                    AMERICA, INC.
25

26
27

28

                                              32
                               DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
             Case 3:14-cv-03264-JD Document 2523 Filed 01/21/20 Page 35 of 35




 1                                           ATTESTATION

 2          I, Heather Nyong’o, attest that all other signatures listed, and on whose behalf the filing is
 3   submitted, concur in the filing’s contents and have authorized the filing.
 4
                                                   /s/ Heather S. Nyong’o
 5                                                 Heather S. Nyong’o
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   33
                                   DEFENDANTS’ TRIAL BRIEF (MDL NO. 2801)
